Title: To Thomas Jefferson from United States Senate, 10 January 1806
From: United States Senate
To: Jefferson, Thomas


                        
                            In Senate of the United States.January 10th. 1806.
                        
                        Resolved, that the President of the United States be requested to communicate to the Senate, any such
                            information in his possession as he may deem expedient, relative to the interpolation by any foreign power, of new
                            principles in the law of nations, injurious to the rights and interests of the United States; and particularly any
                            evidence of recent decisions in the British Court of Admiralty, to that effect: together with such diplomatic
                            communications between this government and that of Great Britain, in relation to this subject as he may think proper.
                            Attest,
                        
                            Sam A. Otis Secretary.
                        
                    